Relator appeals from a judgment remanding him to the custody of the Sheriff of Nacogdoches County. This is a companion case to that of Ex parte Carrie B. Owens, No. 11621, this day decided.
The record in the instant case presents the same issues of law and demands the same disposition. *Page 345 
For the reasons given in the Owens case, supra, the judgment of the trial court is reversed and the relator ordered discharged.
Reversed and discharged.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.